 1
 2
 3
 4
 5
 6
 7
 8                   UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10 Brian Whitaker                 )     2:19-cv-09379-RSWL-AGRx
                       Plaintiff, )
11   v.                           )
                                  )     ORDER DISMISSING CASE
12   Jack Gumbiner et al          )
                                  )
13                     Defendant.
14
15       On January 3, 2020, the Court ordered counsel to Show Cause
16 why this action should not be dismissed for lack of prosecution.
17 To date, counsel has not complied with this order.
18       Accordingly, good cause appearing therefore, the Court
19 hereby DISMISSES this action without prejudice for failure to
20 prosecute and failure to obey an order of this Court.   The Clerk
21 of the Court is directed to close the file.
22       IT IS SO ORDERED.
23 Dated: January 31, 2020        s/ RONALD S.W. LEW
                                  HONORABLE RONALD S. W. LEW
24                                U.S. District Judge
25
26
27
28
                                    1
